Title: To Thomas Jefferson from Albert Gallatin, 12 April 1802
From: Gallatin, Albert
To: Jefferson, Thomas


            
              Treasury Department 12th April 1802
            The Secretary of the Treasury respectfully submits to the President of the United States the propriety of nominating a proper person to fill the office of Supervisor of the North west District. The duties have been heretofore performed by Thomas Worthington with the commission only of Inspector. But he cannot, without the commission of Supervisor, appoint collectors; and there are at present several vacancies. It was understood that he should receive the appointment of Supervisor as soon as a salary was fixed by law. This has been done by the Act to repeal the internal taxes.
          